DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/8/2021 for application number 15/275,443. 
Claims 1-6, 8-14, 16-18, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-10, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi (Pub. No. 2015/0133764) in view of Ryu et al. (Pub. No. 2011/0144510).

In reference to claim 1, Sakuragi teaches a processor-implemented method (para. 0009) for adjustable depth anatomical shell editing, the method comprising: receiving a plurality of signals … , the plurality of signals comprising a plurality of electrical signals … (signals received from MRI or CT scan, para. 0035-36); generating, using the processor, an anatomical shell; outputting, to a display device, the anatomical shell … (3D image data is received and displayed, para. 0057-58, fig. 11); receiving, from a user input device, a selection of a region of the surface of the anatomical shell (virtual cutting area is input by the user, para. 0059); receiving, from the user input device, a selection modification, wherein the selection modification comprises a modified selected region, the modified selected region comprising a sub-region of the selected region of the surface of the anatomical shell or the selected region of the surface of the anatomical shell and an additional region of the surface of the anatomical shell (user can edit cutting depth of region after first specifying the depth, which would in turn modify the region to be part of the original region in the case of less depth, or the original region plus an additional region in the case of greater depth, para. 0059-61); generating a modified anatomical shell by removing a portion of the anatomical shell, the removed portion of the anatomical shell comprising the modified selected region of the surface and extending inward to an editing depth below the surface (modified shell has cutting area removed, para. 0060, 0054, figs. 9 and 10), the editing depth comprising at least one finite depth (editing depth is input by user and the virtual cut is only made to that depth, para. 0059), the generated modified anatomical shell comprising a representation of at least one electrical signal of the plurality of electrical signals sensed below the surface at the editing depth (the displayed organ is based on signals received from the MRI or CT scan, para. 0035-36); and outputting, to the display device, the modified anatomical shell (para. 0060, figs. 9 and 10).
However, Sakuragi does not explicitly teach receiving a plurality of signals sensed by a mapping probe, the plurality of signals comprising a plurality of electrical signals generated by a heart of a subject; the anatomical shell of a cardiac structure, wherein the plurality of electrical signals comprise signals sensed on an endocardium surface of the heart and below the endocardium surface; generating, using the processor, an anatomical shell of a cardiac structure, wherein the anatomical shell is generated based on the plurality of signals; and the generated modified anatomical shell comprising a representation of at least one electrical signal of the plurality of electrical signals sensed below the endocardium surface at the editing depth.
Ryu teaches receiving a plurality of signals sensed by a mapping probe, the plurality of signals comprising a plurality of electrical signals generated by a heart of a subject (signals received from interchamber basket catheter, like the Boston Scientific Constellation, that senses electrical signals from heart, para. 0176); the anatomical shell of a cardiac structure, wherein the plurality of electrical signals comprise signals sensed on an endocardium surface of the heart and below the endocardium surface (interior of heart is sensed, para. 0147-52, 0165); generating, using the processor, an anatomical shell of a cardiac structure, wherein the anatomical shell is generated based on the plurality of signals (3d structure of heart is generated based on acquired data, para. 0147-66); and the generated modified anatomical shell comprising a representation of at least one electrical signal of the plurality of electrical signals sensed below the endocardium surface at the editing depth (cutaway view can be generated showing interior of heart that was sensed, para. 0165).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi and Ryu before him at the time of filing, to modify the mapping as disclosed by Sakuragi to include the mapping probe as taught by Ryu.
One of ordinary skill in the art would be motivated to modify the mapping of Sakuragi to include the mapping probe of Ryu because it can be less expensive and save time over an MRI (Ryu, para. 0008).
In reference to claim 2, Sakuragi teaches the method of claim 1, wherein generating the modified anatomical shell comprises generating a new surface region on the modified anatomical shell, corresponding to the selected region, wherein the new surface region is disposed at the editing depth (see figs. 9 and 10 - modified shell has cutting area removed, with new surface down to depth, para. 0060, 0054).
In reference to claim 4, Sakuragi teaches the method of claim 1, further comprising receiving, from the user input device, a user input specifying a target depth, wherein the editing depth is determined based on the target depth (user inputs depth, para. 0045-46, 0053-54).
In reference to claim 5, Sakuragi teaches the method of claim 4, wherein the target depth is at least 1 millimeter and at most 5 millimeters (the Examiner notes he is interpreting this to mean the target depth corresponds to at least 1 mm and at most 5mm on the actual cardiac structure: a 3d computer model’s “depth” is essentially arbitrary. Sakuragi teaches the user can set the target depth to an arbitrary value, para. 0052, so it would be obvious that the set depth could be 1-5mm as it corresponds to the actual organ).
In reference to claim 6, Sakuragi teaches the method of claim 4, further comprising determining the editing depth based on the target depth and a contour of the selected region of the surface of the anatomical shell (see figs. 5-10: the depth is relative to the contour of the curved surface).

In reference to claim 9, Sakuragi teaches a mapping system comprising: a display device (para. 0035) configured to display an anatomical shell of a … structure based on a plurality of signals … (signals received from MRI or CT scan, para. 0035-36); generating, using the processor, an anatomical shell; outputting, to a display device, the anatomical shell … (3D image data is received and displayed, para. 0057-58, fig. 11); a user input device configured to receive input from a user; and a processing device coupled to the display device and the user input device (para. 0009), wherein the processing device is configured to: receive, from the user input device, a selection of a region of the surface of the anatomical shell (virtual cutting area is input by the user, para. 0059); receive a selection modification, wherein the selection modification comprises a modified selected region, the modified selected region comprising a sub-region of the selected region of the surface of the anatomical shell or the selected region of the surface of the anatomical shell and an additional region of the surface of the anatomical shell (user can edit cutting depth of region after first specifying the depth, which would in turn modify the region to be part of the original region in the case of less depth, or the original region plus an additional region in the case of greater depth, para. 0059-61); generating a modified anatomical shell by removing a portion of the anatomical shell, the removed portion of the anatomical shell comprising the modified selected region of the surface and extending inward to an editing depth below the … surface (modified shell has cutting area removed, para. 0060, 0054, figs. 9 and 10), the editing depth comprising at least one finite depth (editing depth is input by user and the virtual cut is only made to that depth, para. 0059), the generated modified anatomical shell comprising a representation of at least one electrical signal of the plurality of electrical signals sensed below the … surface at the editing depth (the displayed organ is based on signals received from the MRI or CT scan, para. 0035-36); and output the modified anatomical shell to the display device (para. 0060, figs. 9 and 10).
However, Sakuragi does not explicitly teach an anatomical shell of a cardiac structure based on a plurality of signals sensed by a mapping probe, the plurality of signals comprising a plurality of electrical signals sensed on an endocardium surface of the cardiac structure and below the endocardium surface; and the generated modified anatomical shell comprising a representation of at least one electrical signal of the plurality of electrical signals sensed below the endocardium surface at the editing depth.
Ryu teaches an anatomical shell of a cardiac structure (3d structure of heart is generated based on acquired data, para. 0147-66) based on a plurality of signals sensed by a mapping probe (signals received from interchamber basket catheter, like the Boston Scientific Constellation, that senses electrical signals from heart, para. 0176), the plurality of signals comprising a plurality of electrical signals sensed on an endocardium surface of the cardiac structure and below the endocardium surface (interior of heart is sensed, para. 0147-52, 0165); and the generated modified anatomical shell comprising a representation of at least one electrical signal of the plurality of electrical signals sensed below the endocardium surface at the editing depth (cutaway view can be generated showing interior of heart that was sensed, para. 0165).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi and Ryu before him at the time of filing, to modify the mapping as disclosed by Sakuragi to include the mapping probe as taught by Ryu.
One of ordinary skill in the art would be motivated to modify the mapping of Sakuragi to include the mapping probe of Ryu because it can be less expensive and save time over an MRI (Ryu, para. 0008).
In reference to claim 10, Sakuragi teaches the mapping system of claim 9, wherein the processing device is further configured to generate a new surface region on the modified anatomical shell, corresponding to the selected region, wherein the new surface region is disposed at the editing depth (see figs. 9 and 10 - modified shell has cutting area removed, with new surface down to depth, para. 0060, 0054).
In reference to claim 12, Sakuragi teaches the mapping system of claim 9, wherein the processing device is further configured to receive, from the user input device, a user input specifying a target depth, wherein the editing depth is determined based on the target depth (user inputs depth, para. 0045-46, 0053-54).
In reference to claim 13, Sakuragi teaches the mapping system of claim 12, wherein the target depth is at least 1 millimeter and at most 5 millimeters (the Examiner notes he is interpreting this to mean the target depth corresponds to at least 1 mm and at most 5mm on the actual cardiac structure: a 3d computer model’s “depth” is essentially arbitrary. Sakuragi teaches the user can set the target depth to an arbitrary value, para. 0052, so it would be obvious that the set depth could be 1-5mm as it corresponds to the actual organ).
In reference to claim 14, Sakuragi teaches the mapping system of claim 9, wherein the processing device is configured to determine the editing depth based on the target depth and a contour of the selected region of the surface of the anatomical shell (see figs. 5-10: the depth is relative to the contour of the curved surface).

In reference to claim 17, Sakuragi teaches one or more computer-readable media having non-transitory computer-executable instructions embodied thereon that, when executed by a processor, cause the processor to (recording medium, para. 0034): output, to a display device, an anatomical shell of a … structure … (based on signals received from MRI or CT scan, para. 0035-36, 3D image data is displayed, para. 0057-58, fig. 11); receive, from a user input device, a selection of a region of the surface of the anatomical shell (virtual cutting area is input by the user, para. 0059); receive, from the user input device, a selection modification, wherein the selection modification comprises a modified selected region, the modified selected region comprising a sub-region of the selected region of the surface of the anatomical shell or the selected region of the surface of the anatomical shell and an additional region of the surface of the anatomical shell (user can edit cutting depth of region after first specifying the depth, which would in turn modify the region to be part of the original region in the case of less depth, or the original region plus an additional region in the case of greater depth, para. 0059-61); receive, from the user input device, a user input specifying a target depth, wherein the editing depth is determined based on the target depth (editing depth is input by user and the virtual cut is only made to that depth, para. 0059); receive, from the user input device, a command to remove a portion of the anatomical shell; generate a modified anatomical shell by removing the portion of the anatomical shell, the removed portion of the anatomical shell comprising the modified selected region of the surface and extending inward to an editing depth below the endocardium surface, the editing depth comprising at least one finite depth (modified shell has cutting area removed to input depth, para. 0060, 0054, figs. 9 and 10), the generated modified anatomical shell comprising a representation of at least one electrical signal of the plurality of electrical signals sensed below the endocardium surface at the editing depth; and output, to the display device, the modified anatomical shell (para. 0060, figs. 9 and 10).
However, Sakuragi does not explicitly teach an anatomical shell of a cardiac structure; wherein the anatomical shell is based on a plurality of signals sensed by a mapping probe, the plurality of signals comprising a plurality of electrical signals generated by a heart of a subject, wherein the plurality of electrical signals comprise signals sensed on an endocardium surface of the heart and below the endocardium surface.
Ryu teaches an anatomical shell of a cardiac structure (3d structure of heart is generated based on acquired data, para. 0147-66); wherein the anatomical shell is based on a plurality of signals sensed by a mapping probe (signals received from interchamber basket catheter, like the Boston Scientific Constellation, that senses electrical signals from heart, para. 0176), the plurality of signals comprising a plurality of electrical signals generated by a heart of a subject (interior of heart is sensed, para. 0147-52, 0165), wherein the plurality of electrical signals comprise signals sensed on an endocardium surface of the heart and below the endocardium surface (cutaway view can be generated showing interior of heart that was sensed, para. 0165). 
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi and Ryu before him at the time of filing, to modify the mapping as disclosed by Sakuragi to include the mapping probe as taught by Ryu.
One of ordinary skill in the art would be motivated to modify the mapping of Sakuragi to include the mapping probe of Ryu because it can be less expensive and save time over an MRI (Ryu, para. 0008).

Claims 3, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi (Pub. No. 2015/0133764) in view of Ryu et al. (Pub. No. 2011/0144510) as applied to claims 1, 9, and 17 above, and in further view of Allen et al. (Pub. No. 2015/0373068).

In reference to claim 3, Sakuragi and Ryu do not explicitly teach the method of claim 1, further comprising: receiving, from the user input device, a command to undo the generation of the modified anatomical shell; regenerating the first anatomical shell; and outputting the regenerated anatomical shell to the display device.
Allen teaches the method of claim 1, further comprising: receiving, from the user input device, a command to undo the generation of the modified anatomical shell; regenerating the first anatomical shell; and outputting the regenerated anatomical shell to the display device (any changes to 3D model can be undone, para. 0105).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi, Ryu, and Allen before him at the time of filing, to modify the modifications as disclosed by Sakuragi to include undo as taught by Allen.
One of ordinary skill in the art would be motivated to modify the modifications of Sakuragi to include the undo of Allen because it would help users undo mistakes.

In reference to claim 11, Sakuragi and Ryu do not explicitly teach the mapping system of claim 9, wherein the processing device is further configured to: receive, from the user input device, a command to undo the generation of the modified anatomical shell; regenerate the anatomical shell; and output the regenerated anatomical shell to the display device.
Allen teaches the mapping system of claim 9, wherein the processing device is further configured to: receive, from the user input device, a command to undo the generation of the modified anatomical shell; regenerate the anatomical shell; and output the regenerated anatomical shell to the display device (any changes to 3D model can be undone, para. 0105).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi, Ryu, and Allen before him at the time of filing, to modify the modifications as disclosed by Sakuragi to include undo as taught by Allen.
One of ordinary skill in the art would be motivated to modify the modifications of Sakuragi to include the undo of Allen because it would help users undo mistakes.

In reference to claim 18, Sakuragi and Ryu do not explicitly teach the media of claim 17, wherein the non-transitory computer- executable instructions further cause the processor to: receive, from the user input device, a command to undo the generation of the modified anatomical shell; regenerate the first anatomical shell; and output the regenerated anatomical shell to the display device.
Allen teaches the media of claim 17, wherein the non-transitory computer- executable instructions further cause the processor to: receive, from the user input device, a command to undo the generation of the modified anatomical shell; regenerate the first anatomical shell; and output the regenerated anatomical shell to the display device (any changes to 3D model can be undone, para. 0105).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi, Ryu, and Allen before him at the time of filing, to modify the modifications as disclosed by Sakuragi to include undo as taught by Allen.
One of ordinary skill in the art would be motivated to modify the modifications of Sakuragi to include the undo of Allen because it would help users undo mistakes.

Claims 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi (Pub. No. 2015/0133764) in view of Ryu et al. (Pub. No. 2011/0144510) as applied to claim 6, 14, and 17 above, and in further view of Dattilo et al. (Pub. No. 2008/0273227).

In reference to claim 8, Sakuragi and Ryu do not explicitly teach the method of claim 6, further comprising: receiving, from the user input device, a command to display a selection tool on the user interface; and receiving, from the user input device, a selection of a size of the selection tool.
Dattilo teaches the method of claim 6, further comprising: receiving, from the user input device, a command to display a selection tool on the user interface; and receiving, from the user input device, a selection of a size of the selection tool (size of eraser tool can be set, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi, Ryu, and Dattilo before him at the time of filing, to modify the modifications as disclosed by Sakuragi to include adjustable tool size as taught by Dattilo.
One of ordinary skill in the art would be motivated to modify the modifications of Sakuragi to include the adjustable tool size of Dattilo because it would help users more easily make selections.

In reference to claim 16, Sakuragi and Ryu do not explicitly teach the mapping system of claim 14, wherein the processing device is further configured to: receive, from the user input device, a command to display a selection tool on the user interface; and receive, from the user input device, a selection of a size of the selection tool.
Dattilo teaches the mapping system of claim 14, wherein the processing device is further configured to: receive, from the user input device, a command to display a selection tool on the user interface; and receive, from the user input device, a selection of a size of the selection tool (size of eraser tool can be set, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi, Ryu, and Dattilo before him at the time of filing, to modify the modifications as disclosed by Sakuragi to include adjustable tool size as taught by Dattilo.
One of ordinary skill in the art would be motivated to modify the modifications of Sakuragi to include the adjustable tool size of Dattilo because it would help users more easily make selections.

In reference to claim 20, Sakuragi and Ryu do not explicitly teach the media of claim 17, wherein the non-transitory computer- executable instructions further cause the processor to: receive, from the user input device, a command to display a selection tool on the user interface; and receive, from the user input device, a selection of a size of the selection tool.
Dattilo teaches the media of claim 17, wherein the non-transitory computer- executable instructions further cause the processor to: receive, from the user input device, a command to display a selection tool on the user interface; and receive, from the user input device, a selection of a size of the selection tool (size of eraser tool can be set, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Sakuragi, Ryu, and Dattilo before him at the time of filing, to modify the modifications as disclosed by Sakuragi to include adjustable tool size as taught by Dattilo.
One of ordinary skill in the art would be motivated to modify the modifications of Sakuragi to include the adjustable tool size of Dattilo because it would help users more easily make selections.

Response to Arguments
Applicant's arguments filed 15/275,443 have been fully considered but they are not persuasive. Applicant argues that Sakuragi does not teach a selection of the modified region “that is on the surface of the anatomical shell.” This limitation is not claimed. The Examiner further notes that the specification at paragraph 69 explicitly states that, “a modification to the selection may include a modification to the target depth of the selection.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174